Citation Nr: 9923943	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  94-24 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

What evaluation is warranted for the period from July 20, 
1993, for left varicocele, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran's case was remanded for 
additional development in May 1998.  It is again before the 
Board for appellate review.

The Board notes that at the time of the May 1998 remand, the 
Board also adjudicated a number of other issues that 
involved: whether new and material evidence had been 
presented to reopen a claim for Brown-Sequard syndrome; and, 
service connection for disabilities related to exposure to 
toxic poisoning, spinal disability other than Brown-Sequard 
syndrome, arthritis, hearing loss, phlebitis of the right 
leg, epilepsy, and bilateral arm disability.  The veteran 
appealed the Board's decision regarding those issues to the 
United States Court of Appeals for Veterans Claims (Court).  
The veteran's appeal was dismissed by the Court in March 
1999.  Accordingly, the only issue for consideration by the 
Board is the veteran's rating for his service-connected left 
varicocele.  

On appeal the veteran appears to raise a claim to reopen the 
issue of entitlement to service connection for Brown-Sequard 
syndrome.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate consideration.


REMAND

The Board initially observes that in October 1998, the 
veteran stated that, "my condition of varicocele of the left 
testicle as being 0 percent disabling is incorrect.  My 
disability is not varicocele of the left testicle."  
(emphasis added)  The veteran then went on to detail specific 
symptoms that he attributed to his Brown-Sequard syndrome.  
He did not attribute any symptomatology to his left 
varicocele.  Thus, it must first be determined whether the 
veteran is still pursuing an increased rating for this 
disability, or whether his October 1998 statement was a 
petition to withdraw the claim.

Secondly, if the veteran is not withdrawing his claim, the 
Board notes that in light of Fenderson v. West, 12 Vet. App. 
119 (1999), separate ratings may be warranted in this case 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  The RO has yet, 
however, to specifically document their consideration of 
staged ratings.  Thus further action is in order.

Finally, the record shows that the veteran is physically 
incapable of appearing for a physical examination.  
Unfortunately, rather than having his nursing home physician 
report whether or not his left varicocele has caused complete 
atrophy of both testes, see 38 C.F.R. § 4.115b, Diagnostic 
Code 7523 (1998), no examination has yet been performed.  
Likewise, VA inpatient medical records from April 1998 which 
may reveal the pertinent physical condition of the 
appellant's testicles have yet to be secured.  Accordingly, 
further development is warranted.

Therefore, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to clarify the intent of his 
October 1998 statement.  Specifically, he 
should be asked whether he is withdrawing 
his appeal for a higher initial rating 
for his left varicocele.  If, the veteran 
is not withdrawing his appeal, then the 
RO should request the veteran to identify 
the names, addresses, and approximate 
dates of treatment for all health care 
providers, both VA and private, who may 
possess additional records pertinent to 
his claim, after April 1994.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified which have not been previously 
secured.  The Board is specifically 
interested in securing private treatment 
records from the veteran's nursing home 
stay from June 1998 to the present, as 
well as physical examination reports from 
his April 1998 VA hospitalization.

2.  Thereafter, the RO should review the 
record to determine whether the clinical 
evidence is sufficient to accurately 
determine, without resort to speculation, 
whether or not both testicles are 
atrophied.  If the clinical evidence is 
sufficient, the claim should be 
readjudicated.  If the clinical evidence 
is insufficient or inconclusive the RO 
should request that a physician working 
at The Living Center, in Marshall, 
Missouri report whether or not both of 
the appellant's testicles are atrophied.  
Thereafter, the case should be 
readjudicated.

3.  After the development requested has 
been completed, the RO should review any 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


